STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

MASON EDWARDS MCCULLOUGH NO. 2022 CW 1023
VERSUS

SAYLOR ROBYN-SMITH MARLIN OCTOBER 06, 2022
In Re: Saylor Robyn-Smith Marlin, applying for supervisory

writs, Family Court in and for the Parish of East
Baton Rouge, No. 229691.

 

BEFORE: THERIOT, HOLDRIDGE, AND CHUTZ, JJ.

WRIT DENIED IN PART; WRIT NOT CONSIDERED IN PART. The writ
is denied as to the district court’s August 30, 2022 interim
custody ruling. The writ is not considered as to relator’s
request in her supplement regarding the district court’s
September 20, 2022 ruling, review of which must be properly
sought through a new writ application, timely filed and in
compliance with the Uniform Rules of Louisiana Courts of Appeal.

MRT
WRC

Holdridge, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

as)

DEPUTY CLERK OF COURT
FOR THE COURT